Per Curiam,
The defendant moved to quash the indictment for reasons not appearing upon the record and after conviction appealed, assigning the refusal of the motion for error. Whether or not Such an order can be assigned for error, it is very clear that it cannot be when the facts upon which the motion was founded were not brought upon the record in any authorized way. If, upon a motion to quash an indictment the court could receive proof of the facts alleged in this motion — a point not decided —it must be presumed, in the absence of a bill of exception, that it heard the evidence and decided correctly. Finding no error in the record the judgment is affirmed and the record remitted to the end that the sentence be carried into effect.